MEMORANDUM **
Olegario Saavedra-Rojas appeals the district court’s judgment revoking his supervised release and imposing a term of imprisonment. He contends that the district court lacked authority to impose a new term of imprisonment because the imposition of supervised release under 18 U.S.C. § 3583 was unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). This contention is foreclosed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 764, 160 L.Ed.2d 621 (2005) (upholding § 3583).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.